458 F.2d 991
Clarence WILLIAMS, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 72-1049 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 19, 1972.

Charles Tyler Clark, Birmingham, Ala., for plaintiff-appellant; Johnston & Shores, Birmingham, Ala., of counsel.
Wayman G. Sherrer, U. S. Atty., Henry I. Frohsin, Asst. U. S. Atty., Birmingham, Ala., of counsel.  Paul Merlin, Sarah L. Kemble, Soc. Sec. Div. Dept. of Health, Education and Welfare, for defendant-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Clarence Williams appeals from a judgment of the district court affirming a final decision of the Secretary of Health, Education, and Welfare denying Williams's application for the establishment of a period of disability and for disability benefits under 42 U.S.C. Secs. 416(i) and 423.  See 42 U.S.C. Sec. 405(g).  Because the decision of the Secretary is supported by substantial evidence on the record as a whole, we affirm.  See Universal Camera Corp. v. N. L. R. B., 1951, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456; Jackson v. Richardson, 5 Cir. 1971, 449 F.2d 1326; Blanks v. Richardson, 5 Cir. 1971, 439 F.2d 1158; Richardson v. Richardson, 5 Cir. 1970, 437 F.2d 109; Cooper v. Finch, 5 Cir. 1970, 433 F.2d 315; Brown v. Finch, 5 Cir. 1970, 429 F.2d 80; Rome v. Finch, 5 Cir. 1969, 409 F.2d 1329; 42 U.S.C. Sec. 405(g).


2
In a disability case involving complex physiological issues, we disapprove of the action of the hearing examiner relying on his own interpretation of medical texts rather than the opinion of qualified experts.  We do not believe, however, that, in view of substantial evidence to support the Secretary's determination, this was reversible error.


3
Affirmed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I